Winslow, C. J.
(concurring). It is undoubtedly true that where the fourfold identity exists between two actions, viz.: identity (1) in the thing sued for, (2) of the cause of action, (3) of the persons and parties to the action, and (4) of quality in the persons for or against whom the claim is made, the *203judgment in tbe former action is res. adjudicate/, in tbe second. None will deny tbis. To say that tbe fourfold identity is “necessary” is misleading and plainly not tbe intention of tbe decision in tbis case, as is evidenced by tbe citation of the cases of Rowell v. Smith, 123 Wis. 510, 102 N. W. 1, and Wentworth v. Racine Co. 99 Wis. 26, 74 N. W. 551.
Tbis court has very fully considered and settled tbe principles governing tbe defense of former adjudication in a series of cases, including tbe Wentworth and Rowell Gases, as well as tbe cases of Grunert v. Spalding, 104 Wis. 193, 80 N. W. 589, and Hart v. Moulton, 104 Wis. 349, 80 N. W. 599. There was no intent to depart from those cases here. Tbe principle held in those cases, and which I understand to be applied here, is that if tbe four identities exist, tbe prior judgment is conclusive not only as to every question actually presented and decided in tbe former action, but also as to every point within tbe issues which might have been presented and decided; and if tbe identity of subject of action, or cause of action, or both, be lacking, still tbe prior adjudication is binding between tbe same parties or their privies, suing or defending in tbe same right, upon questions actually litigated and decided in tbe former action, but no further. In tbe former adjudication pleaded in tbis case tbe cause of action was not tbe same, tbe plaintiff was not suing in tbe same right, and tbe question at issue here was neither within tbe issues nor actually presented and decided. Hence tbe former adjudication is not a bar. ■